DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a flexible microwave ablation antenna, classified in A61B 18/1815.
II. Claims 18-20, drawn to a microwave ablation needle, classified in A61B 2018/1869.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as it does not require a needle.  The subcombination has separate utility such as for piercing tissue.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the groupings have acquired a separate status in the art as shown by their different classification, their recognized divergent subject matter, and their differing field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Rong Yang on May 27, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  In claim 2, line 2, “40mm” should be replaced with -40 mm-; In claim 7, line 4, “propagating” should be replaced with -propagated-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said annular metallic layer" in lines 1-2 (also see line 7 and claim 14).  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the periphery" in line 4 (also see line 5).  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said annular composite structure" in line 8 (also see line 9).  There is insufficient antecedent basis for this limitation in the claim.
13 recites the limitation "said cooling passage of non-metallic material" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brannan, U.S. 2012/0259326 (hereinafter Brannan).
Regarding claims 1-3, Brannan discloses (note figs. 7 and 14A-F) a flexible microwave ablation antenna comprising: a radiator (100); and a coaxial cable (32), wherein the antenna is bendable and capable of exhibiting the claimed curvature radius.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 4 and 5, Brannan discloses (note fig. 14F) a flexible microwave ablation antenna comprising an annular composite structure disposed around the coaxial cable, wherein this composite structure comprises an annular metallic layer (1408c – note use of silver in paragraph 202) surrounding an annular non-metallic layer (1408b). 

Regarding claims 9 and 10, Brannan discloses (note figs. 14A-15B; paragraph 194) a flexible microwave ablation antenna further comprising the claimed cooling passage (1544a-b – formed by 1535, 1537, and 1532).
Regarding claims 13 and 14, Brannan discloses (as best understood by Examiner - note figs. 14A-15B; paragraph 194) a flexible microwave ablation antenna having an outer metallic layer (1408c – note use of silver in paragraph 202) that is capable of being formed in the claimed manner; wherein said metallic layer and said cooling passage together necessarily form at least part of an annular composite structure; and wherein said annular metallic layer is formed on an inlet passage (1544b – note paragraph 168) of said cooling passage.  It should be noted that the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).
Regarding claim 15, Brannan discloses (note figs. 14A-F) a flexible microwave ablation antenna wherein said radiator is a metal cap (1433 – note paragraph 199) or an extension of a core of said coaxial cable.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brannan.
Regarding claims 6 and 8, Brannan discloses (see above) a flexible microwave ablation antenna having an annular metallic layer, but fails to explicitly disclose whether it has the claimed dimensions.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the dimensions of the metallic layer accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 11, 12, 16, and 17, Brannan discloses (see above) a flexible microwave ablation antenna having a flexible cooling passage and outer shroud (1408c), but fails to explicitly disclose whether these components are formed from the specifically-claimed non-metallic material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified these layers accordingly, since it has been held to be In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794